Citation Nr: 0413473	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  99-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of  
Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, Veteran's mother, and I. S. 


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  He died in July 1990, and the appellant is 
his widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 decision of the 
Regional Office (RO) in Hartford, Connecticut, which 
determined that the appellant was not entitled to receive DIC 
benefits as the surviving spouse of the veteran.

The appellant appeared and gave testimony before Veterans Law 
Judges (formerly Board Members) at an in-person hearing at 
the RO in March 2001, and at a video conference hearing in 
September 2003.  The Veterans Law Judges who conducted these 
hearings are signatories to this remand.  The appellant also 
testified before a hearing officer at the RO in April 2000.  
Transcripts of these hearings are of record.

The Board remanded this case in May 2001, for additional 
development; and in January 2003, to afford the veteran a 
requested hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126; and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003)), 
and its implementing regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and evidence, that was not previously provided 
to VA, and is necessary to substantiate the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant has not received this required notice

On the day of the appellant's most recent hearing, the 
appellant's representative sent to the Board a statement from 
the appellant's son.  This statement contains relevant 
information referable to the appellant's claim.  The Board 
cannot consider this evidence in the first instance without 
initial consideration by the RO, or a waiver of such 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir. 2003).  
Neither the appellant nor her representative has waived 
consideration of this evidence by the agency of original 
jurisdiction.

Accordingly, this case is remanded for the following:

1.  The AMC or RO should provide the 
appellant with notice regarding the claim 
on appeal in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 4.159(b).

2.  The AMC or RO should re-adjudicate 
the claim on appeal, and if the benefit 
remains denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


			
	MARK D. HINDIN	KALPANA PARAKKAL
               Veterans Law Judge, 		   Acting Veterans 
Law Judge,
          Board of Veterans' Appeals		   Board of 
Veteran's Appeals



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




